Citation Nr: 1816376	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  11-32 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an increased rating for diabetic retinopathy, rated as noncompensable prior to February 9, 2009; 10 percent disabling from February 9, 2009 to February 25, 2010; 20 percent disabling from February 25, 2010 to December 23, 2011; and 50 percent disabling from December 23, 2011.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active air service from August 1952 to August 1956 and from February 1958 to August 1979, to include service in the Republic of Korea and the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2016, the Board remanded the instant matters.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II required a restricted diet, the use of insulin and the use of oral medication, but did not require the regulation of activities. 

2.  The Veteran's right lower extremity peripheral neuropathy is manifested as decreased or absent sensation and decreased reflexes with subjective complaints of numbness, tingling and pain.

3.  The Veteran's left lower extremity peripheral neuropathy is manifested as pain, absent sensation and decreased reflexes with subjective complaints of numbness, tingling and pain.

4.  The Veteran's diabetic retinopathy was manifested by corrected distance visual acuity of 20/20 vision in both eyes prior to February 9, 2009; corrected distance visual acuity of 20/60 in the right eye and 20/40 in the left eye beginning February 9, 2009; corrected distance visual acuity of 20/80 in the right eye and 20/50 in the left eye beginning February 25, 2010; and combined visual acuity and VF defect ratings forming a 50 percent rating beginning December 23, 2011.

5.  Resolving all doubt in the Veteran's favor, his service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.119, Diagnostic Code 7913 (2017).  

2.  The criteria for an initial rating of 20 percent for right lower extremity peripheral neuropathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.120, 4.123, 4.124a, Diagnostic Code 8521 (2017). 

3.  The criteria for an initial rating of 30 percent for left lower extremity peripheral neuropathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.120, 4.123, 4.124a, Diagnostic Code 8521 (2017). 

4.  The criteria for an increased rating for diabetic retinopathy, rated as noncompensable prior to February 9, 2009; 10 percent disabling from February 9, 2009 to February 25, 2010; 20 percent disabling from February 25, 2010 to December 23, 2011; and 50 percent disabling from December 23, 2011, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.14, 4.79, Diagnostic Code 6006 (2017). 

5.  The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In the instant case, VA's duty to notify was satisfied by a letter dated in November 2008.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As the Board's decision to grant a TDIU constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  
In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issues decided herein has been obtained.  Specifically, the Veteran's service treatment records, as well as VA and private treatment records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded multiple VA examinations in conjunction with the claims for a higher or increased rating on appeal, including VA examinations conducted in December 2011, October 2013 and March 2017 to determine the severity of his diabetes mellitus, right and left lower extremity peripheral neuropathy, and diabetic retinopathy.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  See Scott, supra.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected diabetes mellitus, right and left lower extremity peripheral neuropathy, and diabetic retinopathy as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Neither the Veteran nor his representative have alleged that his diabetes mellitus, right and left lower extremity peripheral neuropathy, and diabetic retinopathy has worsened in severity since the VA examination.  Rather, they argue that the evidence reveals that the Veteran's diabetes mellitus, right and left lower extremity peripheral neuropathy, and diabetic retinopathy has been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for a higher rating and no further examination is necessary. 

Furthermore, Board finds there has been substantial compliance with the Board's October 2016 remand directives and no further action in this regard is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  A November 2016 letter requested that the Veteran complete an authorization form to allow VA to obtain records for any private physicians who treated him for his claimed disabilities on appeal. In addition, the Veteran underwent VA examinations in March 2017 to determine the nature and severity of his diabetes mellitus, left and right upper extremity peripheral neuropathy and diabetic retinopathy.  Therefore, the Board finds that there has been substantial compliance with its October 2016 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Higher or Increased Ratings

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (addressing staged ratings for increased rating claims.  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Diabetes Mellitus

The Veteran's diabetes mellitus, type II, is rated under the diagnostic criteria for diabetes mellitus.  38 C.F.R. § 4.119, 7913.  Under this diagnostic code, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119. 

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities' criterion for a 40 or 60 percent rating under Diagnostic Code 7913.  The criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).

The Veteran generally contends that he should have a higher rating for his diabetes mellitus, type II as his level of impairment is worse than contemplated by the currently assigned rating. 

The evidence of record shows that the Veteran's diabetes mellitus requires the use of insulin and oral medications.  A March 2017 VA diabetes mellitus Disability Benefits Questionnaire (DBQ) report indicates that the Veteran required more than one insulin injection per day to treat his diabetes.  Similarly, an October 2013 diabetes mellitus DBQ report indicated that the Veteran managed his diabetes mellitus with a restricted diet and that he had been prescribed an oral hypoglycemic agent and an insulin injection of more than once a day.  A December 2011 VA examination report noted that the Veteran had been prescribed an oral medication and an insulin.  The record fails to show that the Veteran's diabetes mellitus requires regulation of activities as contemplated by the Diagnostic Code.  Neither the October 2013 nor the March 2017 VA examiners found that the regulation of activities was required.

Therefore, as the evidence of record shows that the Veteran's diabetes mellitus has not required regulation of activities, the Board finds that it does not more closely approximate the rating criteria for a rating in excess of 20 percent under Diagnostic Code 7913.   As the criteria for the next higher, 40 percent rating are not met, it follows that the criteria for an even higher rating (60 or 100 percent) likewise are not met. 

C.  Peripheral Neuropathy of the Right and Left Lower Extremities

The Veteran's right and left lower extremity peripheral neuropathy is rated under the diagnostic code for impairment of the external popliteal nerve.  

Diagnostic Code 8521 provides the rating criteria for paralysis of the external popliteal nerve, as well as neuritis and neuralgia of those nerves.  Ratings of
10 percent, 20 percent, and 30 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  For complete paralysis of the external popliteal nerve or common peroneal nerve, a 40 percent rating contemplates foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened, and anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, 8521. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R.        § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.   

The Veteran contends that he should have a higher rating for his diabetic peripheral neuropathy of the right and left lower extremities disabilities because his level of impairment is worse than contemplated by the currently assigned rating.  The Board finds that a 20 percent rating is warranted for the right lower extremity peripheral neuropathy and that a 30 percent rating is warranted for the left lower extremity peripheral neuropathy.

A December 2011 VA examination report found motor function to be normal in the lower extremities, bilaterally.  Light touch sensation for the thigh/knee were found to be normal bilaterally, right leg/ankle was found to be normal and right foot/toes was found to be normal.  However, light touch to the left lower leg/ankle and left foot/toes were found to be absent.  Similarly, a March 2017 VA peripheral nerves DBQ report found that the Veteran had moderate intermittent pain, mild paresthesias and/or dysesthesias and mild numbness in the right and left lower extremities.  Muscle strength was found to be "4/4" for knee extension and knee flexion and as well as "5/5" for ankle plantar flexion and ankle dorsiflexion, all bilaterally.  Deep tendon reflexes were found to be 2+ in the knee and ankle bilaterally while light touch testing was found to be decreased in the knee/thigh, ankle/lower leg, and foot/toes, all bilaterally.  Position sense was found to be normal bilaterally while vibration testing and cold sensation were found to be decreased bilaterally.  There was no muscle atrophy or complete paralysis.  

The Board finds that a rating of 20 percent is warranted for peripheral neuropathy in the right lower extremity due to pain, decreased reflexes and sensory disturbances.  A rating in excess of 20 percent is not warranted in the right lower extremity as muscle atrophy, the diminished or loss of reflexes, constant pain and/or complete paralysis were not found on examination or alleged by the Veteran.  38 C.F.R.        § 4.124a, Diagnostic Code 8521. 

In addition, the Board finds that a 30 percent rating is warranted for peripheral neuropathy in the left lower extremity due to pain, absent sensation and decreased reflexes.  A higher rating is not warranted as completed paralysis was not shown or alleged by the Veteran.  Id.

D.  Diabetic Retinopathy

The Veteran contends that he should have a higher rating for his diabetic retinopathy disability because his level of impairment is worse than contemplated by the currently assigned rating.

For decreased visual acuity, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79.  Under those criteria, impairment of central visual acuity is rated from 0 percent to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6066.  38 C.F.R. § 4.76(b) dictates that evaluation of visual acuity should be done on the basis of corrected distance vision with central fixation, unless the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye. 

A 10 percent rating is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye. 38 C.F.R. § 4.79, Diagnostic Code 6066. 

A 20 percent rating is warranted when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066. 

A 30 percent rating is warranted (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; and (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6064, 6065, 6066.

A 40 percent rating is warranted (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50 or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066. 

To determine the rating for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately rate the visual acuity and visual field defect, expressed as a level of visual acuity, and combine them under the provisions of  § 4.25.  38 C.F.R.             § 4.77(c).  Lastly, under the new rating criteria the maximum rating for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d).  The rating for visual impairment may be combined with ratings for other disabilities of the same eye that are not based on visual impairment, such as disfigurement under Diagnostic Code 7800.

For the period prior to February 9, 2009, the Veteran was noted to have vision within normal limits at a November 2008 VA examination for his diabetes mellitus, type II.  As there is no medical evidence of record showing the Veteran's visual acuity was impaired to a compensable degree prior to February 9, 2009, to include the Veteran's STRs and post-service medical records during that period, the Board finds that the Veteran is not entitled to an initial compensable rating for diabetic retinopathy for the period prior to February 9, 2009.  38 C.F.R. § 4.79, Diagnostic Code 6006.

For the period beginning February 9, 2009, the Veteran's visual acuity was evaluated his private vision care provider, HREA.  Per his eye examination, the Veteran's corrected distance visual acuity was 20/60 for the right eye, and 20/40 for the left eye.  The Veteran was also noted to have cataracts on both eyes, however at that time the cataracts were not attributed to the Veteran's service-connected DM2 disability.  Notably, the rating criteria for the eyes changed effective December 10, 2008.  Under the new criteria, evaluation is based on either visual impairment or on incapacitating episodes.  The medical evidence of record at that time showed no evidence of incapacitating episodes due to the Veteran's diabetic retinopathy with cataracts disability.  As such, the Veteran's corrected distance visual acuity at that time comprised the basis of a 10 percent rating.  Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for diabetic retinopathy for the period beginning February 9, 2009.  38 C.F.R. § 4.79, Diagnostic Code 6006.

For the period beginning February 25, 2010, the pertinent medical evidence of record comes from the VA examination performed on that date.  The examiner noted that the eye examination showed some visual field constriction due to droopy eyelids, but such was not shown to be due to the Veteran's service-connected diabetes mellitus.  Corrected distance visual acuity was 20/80 in the right eye and 20/50 in the left eye.  The examiner noted that, in comparing the near and distance corrected vision, there was no difference equal to two or more scheduled steps or lines of visual acuity, with the near vision being worse.  Further, the examiner noted the lens required to correct distance vision in the poorer eye did not differ by more than 3 diopters from the lens required to correct distance vision in the better eye.  The eye examination did not reveal diplopia.  The examiner opined that the Veteran's cataracts were at least as likely as not due to his service connected diabetes mellitus.  Nevertheless, as 38 C.F.R. § 4.14 states evaluation of the same manifestation under different diagnoses is to be avoided, the Veteran's cataracts were included in the diabetic retinopathy evaluation.  As such, the Veteran's corrected distance visual acuity at that time comprised the basis of a 20 percent rating.  Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for diabetic retinopathy with cataracts for the period beginning February 25, 2010.  38 C.F.R § 4.79, Diagnostic Code 6006.

In December 2011, the Veteran was afforded another VA examination.  The examiner diagnosed nuclear sclerotic cataracts on both eyes at that time.  Corrected distance visual acuity was 20/70 in the right eye and 20/70 in the left eye.  The examiner noted the Veteran had previously undergone a right eye cataract lens removal and intraocular lens replacement procedure and was due to have the same performed on his left eye.  The examiner noted no incapacitating episodes in the previous 12 months.  With regard to functional impact, the examiner confirmed the Veteran was impacted by his diabetic retinopathy disability as his poor vision would negatively impact his ability to work.  As such, the Veteran's corrected distance visual acuity at that time comprised the basis of a 30 percent rating for the right eye and a 30 percent rating for the left eye.  Further, visual field (VF) testing measured the 8 VF directions and showed the Veteran had a total remaining visual field of 259 in the right eye and 311 in the left eye.  When divided by the 8 directions, rounded up, the average contraction is obtained (32.375 right eye, 38.875 left eye).  Each eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/70, as was noted for both eyes at that time.  Bilateral concentric contraction of VF with remaining field of 31-45 degrees warrants a 30 percent evaluation.  When both decreased visual acuity and VF defect are present in both eyes and are service-connected, the visual acuity and VF defect (expressed as a level of visual acuity), are separately evaluated and combined under 38 C.F.R.              § 4.25, pertaining to combined ratings.  The Veteran's visual acuity at that time warranted a 30 percent rating and his VF defect warranted a 30 percent rating; the evaluations combined for a 50 percent rating.  38 C.F.R. §§ 4.25, 4.77(c), 4.79, Diagnostic Code 6006.

The Board has considered assigning a higher schedular rating for the Veteran's diabetic retinopathy disability, however, there is no indication from the record that the Veteran sustained incapacitating episodes having a total duration of at least 6 weeks during the prior 12 months.  In fact, the December 2011 VA examiner explicitly noted no incapacitating episodes in the prior 12 months.
Therefore, based on combined visual acuity and VF defect ratings forming a 50 percent rating, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for diabetic retinopathy for the period beginning December 23, 2011.  38 C.F.R. § 4.79, Diagnostic Code 6006.

The Board notes that the Veteran submitted numerous lay statements regarding the decline in visual acuity, macular edema, hemorrhaging, and leakage he experienced in his right eye.  The record reflects the Veteran underwent laser surgery and extensive intraocular injection treatment.  In a June 2015 statement, the Veteran stated that, following laser surgery to his right eye, leakage persisted and further laser surgery could not be used to correct the extreme blurriness he was experiencing due to the leak being too close to the retina.  Indeed, the Veteran's private ophthalmologists and eye specialists submitted letters detailing his diabetic retinopathy with cataracts disability and the measures taken over time to address his declining vision, including but not limited to cataract surgery on the right eye in June 2010 and on the left eye in December 2012.  Nevertheless, as noted above, the ratings schedule bases disability ratings on visual acuity and VF defect and the duration and frequency of incapacitating episodes.  The Veteran's corrected vision fell from 20/20 in both eyes in 2007, to 20/100 in the right eye and 20/40 in the left eye as noted in the March 2017 VA examination report; consequently, the previously assigned ratings adequately reflect the Veteran's level of disability.

E.  Other Considerations

The Board has considered whether staged ratings or further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected diabetes mellitus, type II, right and left lower extremity peripheral neuropathy; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning a staged rating, or a further staged rating, for such disability is not warranted. 

In assessing the severity of the disabilities under consideration, the Board has considered the Veteran's assertions regarding his symptoms as well as his representative's observations regarding his symptoms, which each is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of an increased rating for diabetes mellitus, type II, right and left lower extremity peripheral neuropathy and diabetic retinopathy pursuant to any applicable criteria at any point pertinent to this appeal. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

III.  TDIU

The Veteran contends that the severity of his service-connected disabilities prevent him from obtaining or maintaining gainful employment. Specifically, he alleges that such disabilities cause problems with his vision and mobility.  Consequently, the Veteran claims that he is entitled to a TDIU.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.
Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU throughout the appeal period stemming from his February 2008 claim.  The Veteran is service connected diabetic retinopathy and cataracts of both eyes, rated as noncompensably disabling prior to February 9, 2009; 10 percent disabling from February 9, 2009 to February 24, 2010; 20 percent disabling from February 25, 2010 to December 23, 2011 and 50 percent disabling thereafter.  He is also service connected for diabetes mellitus type II, rated as 20 percent disabling; left ankle traumatic arthritis, rated as 10 percent disabling; right lower extremity peripheral neuropathy, now rated as 20 percent disabling; left lower extremity peripheral neuropathy, now rated as 30 percent disabling; and diabetic peripheral neuropathy of the right and left lower extremity affecting the femoral nerve, rated as 10 percent disabling each.  His combined rating is 60% prior to February 9, 2009, 70% from February 9, 2009 to December 23, 2011 and 80 percent disabling thereafter.

Furthermore, upon review of the evidence, the Board finds that, after resolving all doubt in the Veteran's favor, his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  In this regard, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in December 2011 asserting that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  He reported a past work history as a car rental return agent and that he had four years of college education.

An August 2012 letter from the Veteran's former employer indicated that the Veteran had reoccurring seizures at work due to his diabetes, that he lost his scheduled work time and had to request time off of work due to his diabetes and that he used his paid time off to recover from his symptoms.  The former employer also stated that the Veteran's diabetes affected his ability to withstand an eight hour day in which he received an hour break.  In addition, the former employer stated that she had witnessed incidents in which the Veteran became weak and unaware of his surroundings and that they had called the emergency squad to assist.  These incidents lasted about four times per year.

The record reflects that the Veteran's diabetes mellitus, type II, right and left lower extremity peripheral neuropathy and diabetic neuropathy resulted in impaired vision and limited mobility, and limited his ability to work in jobs that required prolonged standing or reading.  A March 2017 optometrist noted that the Veteran's diabetic retinopathy impaired the vision in his left eye but that he should be able to work with minimal limitations because of the 20/40 vision and good visual field of the left eye; examiner did not provide any opinion as to the right eye.  A March 2017 VA examiner also found that the Veteran's diabetes mellitus and associated complications resulted in bilateral lower extremity pain and lower extremity weakness and that the Veteran was unable to walk for a long period of time.

Based on a review of the foregoing evidence, the Board concludes that the Veteran is entitled to a TDIU.  This regard, the record reflects that his diabetes mellitus, right and left lower extremity peripheral neuropathy and diabetic retinopathy results in vision impairment and lack of mobility, and his service-connected disabilities hinder his ability to work in an environment involving, which is especially problematic as the Veteran's work history shows that standing and prolonged reading was required.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the requirements for a TDIU are met.


ORDER

A rating in excess of 20 percent for diabetes mellitus, type II is denied.

An initial rating of 20 percent for peripheral neuropathy of the right lower extremity is granted, subject to the applicable laws and regulations governing the award of monetary benefits.

An initial rating of 30 percent for peripheral neuropathy of the left lower extremity is granted, subject to the applicable laws and regulations governing the award of monetary benefits.

An increased rating for diabetic retinopathy, rated as noncompensable prior to February 9, 2009; 10 percent disabling from February 9, 2009 to February 25, 2010; 20 percent disabling from February 25, 2010 to December 23, 2011; and 50 percent disabling from December 23, 2011, is denied.

A TDIU is granted, subject to the applicable laws and regulations governing the award of monetary benefits.
 

____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


